Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 05/01/2020.
Claims 1-20 are pending.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Examiner notes 37 CFR 1.84(a)(2) states “On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application.” In the instant application, color drawings are not necessary and are not the only practical medium by which to disclose the subject matter sought to be patented and could represented in black and white.

Fig. 1-5 are objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Fig. 2-3 and 5 are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Fig. 2 and 5 are objected to because they fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. For example, in the instant application, in Fig 2, 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is an exact replica of claim 1 of the application and is not a concise statement of the technical disclosure of . Correction is required. See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. That is, the title is directed to the filed of use/technological environment but not directed to the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claims 8-14, the claims are drawn to a computer program product residing on a "computer readable storage medium".  The specification recites at ¶ [0016] a non-exhaustive, open-ended, exemplary list of what a computer readable storage medium could be but leaves open the possibility that it is something not listed. Further at ¶ [0017], it is stated that computer readable signal media explicitly contain embodiments of signals per se including numerous examples as well as reciting that “a computer readable signal medium may be any computer readable medium that is a not a computer readable storage medium”. This, however, is a one-way statement that does not disavow the scope of a computer readable storage medium from encompassing 
The claim may be amended by changing "computer readable storage medium" to "non-transitory computer readable storage medium”, thus excluding that portion of the scope covering transitory signals.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-7 are directed to methods and fall within the statutory category of processes; Claims 8-14 are directed to a computer readable storage media and fall within the statutory category of articles of manufacture; and Claims 15-20 are directed Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “dividing a first physical Ethernet port of a plurality of physical Ethernet ports into a plurality of partitions; assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch; assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switching of Ethernet packets between the plurality of functions in the second partition”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate ethernet ports and mentally partition the ports into multiple portions and subsequently mentally assign, as well as by pen and paper, one portion to a switch (i.e. partition X belongs to switch Y is an assignment) and one portion to a plurality of functions (again merely a mental assignment) and lastly switch packets amongst the functions (that is, packet A assigned to function 1, packet B to function 2, et cetera, which still is just mental assignment or at best a mental evaluation of which function should receive which packet).
Yes, claims 1, 8 and 15 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 15: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “computer-implemented”, “computing device”, “ethernet port”, “distributed switch”, “A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations” and “A computing system including one or more processors and one or more memories configured to perform operations” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 8 and 15 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 15: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2 , 9 and 16, they recite additional abstract idea recitations of “wherein a first function of the plurality of functions on the second partition is a physical function assigned to a virtual distributed switch, and wherein a second function of the plurality of functions on the second partition is a virtual function assigned to a controller virtual machine” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and mentally assign functions to switches and virtual machines in a similar manner to that which was discussed above with regard to the independent claims. Further, claims 2 , 9 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2 , 9 and 16 also fails both Step 2A prong 2, thus the claims are directed to the judicial Claims 2 , 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3, 10 and 17, they recite additional element recitations of “wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter.” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claims 3, 10 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3, 10 and 17 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 3, 10 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 11 and 18 (18 also addressed with claims 5 and 12 below), they recite additional abstract idea recitations of “wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and the mental assignments (as discussed above) and ensure the configuration of the assignment is symmetric. Further, Claims 4, 11 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 12 and 18 (18 also addressed with claims 4 and 11 above), they recite additional abstract idea recitations of “forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and the mental assignments (as discussed above) and mentally group/assign teams of partitions. Further, claims 5, 12 and 18 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5, 12 and 18 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 5, 12 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 13 and 19, recite additional element recitations of “wherein a loopback capability is provided between the physical function and the virtual Claims 6, 13 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7, 14 and 20, they recite additional abstract idea recitations of “wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate and the mental assignments and evaluate how to split the bandwidth and make mental assignments of portions of the bandwidth to physical and virtual functions. Further, claims 7, 14 and 20 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 7, 14 and 20 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical Claims 7, 14 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of “What are Routing and Switching”, OmniSecu, November 24, 2013 (hereafter Switching).

With regard to claim 1, Mike teaches a computer-implemented method comprising: dividing, by a computing device, a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or , Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this 
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching packets amongst the plurality of functions.
However, in analogous art Switching teaches switching of Ethernet packets between the plurality of functions in the second partition (The function of Switching is to switch data packets between devices on the same network (or same LAN - Local Area Network) … Switches operate at layer 2 of the OSI Model (Datalink Layer). A switch knows where to send a data packet by using Layer 2 addresses (MAC address - hardware address of a network adapter). A switch maintains a table of MAC addresses and what port they are connected to. The Switching function can be explained more simply that, Switching is the function of moving data packets (Ethernet Frames) within the same LAN (Local Area Network) in at least page 1, ¶ 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the packet switching of Switching with the partitions and functions of the systems and methods of Mike resulting in a system in which the vSwitch attached to partitioned functions of Mike implements ethernet packet switching as in Switching. That is, within the context of Mike, Switching’s “A switch maintains a table of MAC addresses and what port they are connected to” would maintain a correspondence of partitioned ports and functions of Mike and the combination just presented would switch ethernet packets between functions. A person having ordinary skill in the art would have been motivated to make 

With regard to claim 2, Mike teaches wherein a first function of the plurality of functions on the second partition is a physical function assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and If SR-IOV was enabled correctly on the host, you should see the NIC listed under the “Physical Function” drop down. If you don’t see a physical function listed, make sure your VM is currently registered on an ESXi host with SR-IOV enabled in at least page 7, ¶ 1), and
wherein a second function of the plurality of functions on the second partition is a virtual function assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC 

With regard to claim 3, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter (I’ll be configuring two VMs to use SR-IOV – lubuntu-1 and lubuntu-2. The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1).

With regard to claim 7, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough functionality without having to sacrifice a dedicated physical network adapter. ESXi hosts these days have fewer, high bandwidth NICs as opposed to many 1Gbps adapters as in years past. This makes SR-IOV much more attractive than traditional VT-d passthrough. Higher bandwidth and lower latency are certainly the  primary consideration for using SR-IOV in at least page 11, ¶ 2, Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

With regard to claim 8, Mike teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: dividing a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or ‘partitioned’. It can be shared between multiple virtual machines, or even shared between virtual machines and the hypervisor itself. For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too. Think shared PCI passthrough in at least page 2, ¶ 1, Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this NIC can be virtually partitioned. If set to 4, it can be assigned to four different VMs – or fewer VMs with multiple SR-IOV NICs in at least page 4, ¶ 3)
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching packets amongst the plurality of functions.
However, in analogous art Switching teaches switching of Ethernet packets between the plurality of functions in the second partition (The function of Switching is to switch data packets between devices on the same network (or same LAN - Local Area Network) … Switches operate at layer 2 of the OSI Model (Datalink Layer). A switch knows where to send a data packet by using Layer 2 addresses (MAC address - hardware address of a network adapter). A switch maintains a table of MAC addresses and what port they are connected to. The Switching function can be explained more simply that, Switching is the function of moving data packets (Ethernet Frames) within the same LAN (Local Area Network) in at least page 1, ¶ 1-2).


With regard to claim 9, Mike teaches wherein a first function of the plurality of functions on the second partition is a physical function assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least 
wherein a second function of the plurality of functions on the second partition is a virtual function assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC partitioning, virtual functions rely on the hypervisor to assign L2 addresses in at least page 9, ¶ 2).

With regard to claim 10, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter (I’ll be configuring two VMs to use SR-IOV – lubuntu-1 and lubuntu-2. The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1).

With regard to claim 14, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough , Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

With regard to claim 15, a computing system including one or more processors and one or more memories configured to perform operations comprising: dividing a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or ‘partitioned’. It can be shared between multiple virtual machines, or even shared between virtual machines and the hypervisor itself. For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too. Think shared PCI passthrough in at least page 2, ¶ 1, Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this NIC can be virtually partitioned. If set to 4, it can be assigned to four different VMs – or fewer VMs with multiple SR-IOV NICs in at least page 4, ¶ 3).
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching packets amongst the plurality of functions.
However, in analogous art Switching teaches switching of Ethernet packets between the plurality of functions in the second partition (The function of Switching 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the packet switching of Switching with the partitions and functions of the systems and methods of Mike resulting in a system in which the vSwitch attached to partitioned functions of Mike implements ethernet packet switching as in Switching. That is, within the context of Mike, Switching’s “A switch maintains a table of MAC addresses and what port they are connected to” would maintain a correspondence of partitioned ports and functions of Mike and the combination just presented would switch ethernet packets between functions. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution with predictable results. Mike teaches a vSwitch attached to partitioned functions but does not explicitly recite the act of switching packets. Switching teaches how packets are switched. A person having ordinary skill in the art could have substituted Mike’s lack of recitation of the detail of switching packets by the vSwitch for the teaching of packet switching of Switching and the results would have been 

With regard to claim 16, Mike teaches wherein a first function of the plurality of functions on the second partition is a physical function assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and If SR-IOV was enabled correctly on the host, you should see the NIC listed under the “Physical Function” drop down. If you don’t see a physical function listed, make sure your VM is currently registered on an ESXi host with SR-IOV enabled in at least page 7, ¶ 1), and
wherein a second function of the plurality of functions on the second partition is a virtual function assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC partitioning, virtual functions rely on the hypervisor to assign L2 addresses in at least page 9, ¶ 2).

With regard to claim 17, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter 

With regard to claim 20, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough functionality without having to sacrifice a dedicated physical network adapter. ESXi hosts these days have fewer, high bandwidth NICs as opposed to many 1Gbps adapters as in years past. This makes SR-IOV much more attractive than traditional VT-d passthrough. Higher bandwidth and lower latency are certainly the  primary consideration for using SR-IOV in at least page 11, ¶ 2, Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

Claims 4-5, 1-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of “What are Routing and Switching”, OmniSecu, November 24, 2013 (hereafter Switching) as applied to claims 1-3, 7-10, 14-17 and 20 above and in further view of Kimmel et al. Pub. No. US 2010/0017496 A1 (hereafter Kimmel).

With regard to claim 4, Mike and Switching teach the computer-implemented method of claim 1
Mike and Switching do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a streamlined data path between the network interface and disk interface of a storage system node, taking into account redundancy in the form of module, memory and disk faults. To provide redundancy, the required quality of service, and a guaranteed response time, multiple paths are needed and those paths require identical or very similar response times. This symmetric access is important to providing a storage system capable of scaling while providing high, stable, predictable performance and guaranteed service levels. The data path is streamlined for symmetric active-active access to data on multiple modules and multiple network (Fiber Channel (FC) and Ethernet) ports in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Switching resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Switching. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing 

With regard to claim 5, Mike teaches forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part – you’d think that the portgroup connection drop down box would be grayed out here. After all, a virtual function of the physical NIC is being passed directly to the VM. There are no portgroups or vSwitches to connect to. This threw me off initially, but with SR-IOV NICs, ESXi will use the VLAN tagging configuration applied to the selected portgroup for the virtual function. For example, the “VLAN1” portgroup I have selected is a standard switch portgroup configured with a VLAN tag of 1. This means that any VM connected to it would not need an in-guest VLAN tag configured and would simply be in the broadcast domain associated with VLAN 1. If you wanted your virtual function to accept VLAN tags from the guest, you’d select a distributed portgroup with VLAN trunking configured or a vSS portgroup with a VLAN of 4095 in at least page 7, ¶ 2 and page 9, ¶ 1).

With regard to claim 11, Mike and Switching teach the computer program product of claim 8
Mike and Switching do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Switching resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Switching. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing greater failover protection and reducing the latency and improving throughput efficiency (see at least Kimmel ¶ [0020]).

With regard to claim 12, Mike teaches the computer program product of claim 11 wherein the operations further comprise forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part 

With regard to claim 18, Mike teaches wherein the operations further comprise forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part – you’d think that the portgroup connection drop down box would be grayed out here. After all, a virtual function of the physical NIC is being passed directly to the VM. There are no portgroups or vSwitches to connect to. This threw me off initially, but with SR-IOV NICs, ESXi will use the VLAN tagging configuration applied to the selected portgroup for the virtual function. For example, the “VLAN1” portgroup I have selected is a standard switch portgroup configured with a VLAN tag of 1. This means that any VM connected to it would not need an in-guest VLAN tag configured and would simply be in the broadcast domain associated with 
Mike and Switching do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a streamlined data path between the network interface and disk interface of a storage system node, taking into account redundancy in the form of module, memory and disk faults. To provide redundancy, the required quality of service, and a guaranteed response time, multiple paths are needed and those paths require identical or very similar response times. This symmetric access is important to providing a storage system capable of scaling while providing high, stable, predictable performance and guaranteed service levels. The data path is streamlined for symmetric active-active access to data on multiple modules and multiple network (Fiber Channel (FC) and Ethernet) ports in at least ¶ [0020]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Switching resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Switching. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing .

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of “What are Routing and Switching”, OmniSecu, November 24, 2013 (hereafter Switching) as applied to claims 1-3, 7-10, 14-17 and 20 above and in further view of Soffer et al. Pat. No. US 9,160,644 B1 (hereafter Soffer).

With regard to claim 6, Mike and Switching teach the computer-implemented method of claim 3
Mike and switching do not specifically teach a loopback capability.
However, in analogous art Soffer teaches wherein a loopback capability is provided between the physical function and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Switching resulting in a system in which physical and virtual functions as in Mike and Switching are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

With regard to claim 13, Mike and Switching teach the computer program product of claim 10
Mike and switching do not specifically teach a loopback capability.
However, in analogous art Soffer teaches wherein a loopback capability is provided between the physical function and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Switching resulting in a system in which physical and virtual functions as in Mike and Switching are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

With regard to claim 19, Mike and Switching teach the computing system of claim 17
Mike and switching do not specifically teach a loopback capability.
However, in analogous art Soffer teaches and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Switching resulting in a system in which physical and virtual functions as in Mike and Switching are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8824485 B2
teaches
Efficient software-based private VLAN solution for distributed virtual switches
US 9407500 B2
teaches
System and method for determining the configuration of switches in virtual link trunking environments
US 9258253 B2
teaches
System and method for flexible switching fabric
US 20020123365 A1
teaches
Scalable base station architecture
US 20120131232 A1
teaches
Configuring an input/output adapter
US 20120287787 A1
teaches
Priority based flow control in a distributed fabric protocol (dfp) switching network architecture


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195